Opinion by
Chief Justice Hobson
Affirming.
The last General Assembly passed the following-statute :
*597“An act to regulate the holding of circuit courts in comities in which there are towns over seventeen miles from the county seat, and having a larger population than the county seat.
'“Be it enacted by the General Assembly of the Commonwealth of Kentucky:
‘ ‘ Sestion 1. That, in all counties in the State having a town not larger than the fourth class, and containing a population larger than that of the county seat according to the federal enumeration, 1900, and situated over seventeen miles from the county seat, the circuit court for each of said counties shall be held alternately so as to divide the time between the county seat and the larger town as the business may require. The first part of each term as now provided by law to be held at the county seat, and the other part of the term to be held at the larger town.
“Section 2. And all civil cases arising in each of said county seats, and those eases where the first named defendant resides nearest to the said larger town shall' be tried at the court held at the larger town.
“Section 3. All criminal cases arising in each of said courts, shall be tried in the court held at the town situated- nearest to the place where the offense was committed: Provided, That the expense of furnishing a court room and prison at said larger town shall be borne by the larger town, as well as the expense of securing a vault and depository for books and papers pertaining to the records of the circuit court of such county, and any other expense pertaining to the moving of records and holding .said court at the larger town without expense to the county.” (Acts 1904, p. 43, c. 11.)
The town of Hickman, in Fulton county, is a town of the fifth class, and is the county seat. The city of *598Fulton, is a city of .the fourth class, located more than seventeen miles from Hickman, and has a larger population than Hickman. After the act became effective the city of Fulton began to build a courtroom and jail for the purpose of having circuit courts held there under the act. Thereupon appellants, who are taxpayers of the city, brought this suit to enjoin the municipal authorities from appropriating its revenues for this purpose, upon the ground that the act is unconstitutional, and that the city has no authority to-incur the expenses referred to. The circuit court dismissed the petition, and they appeal.
If is insisted for appellants that the act is in violation of section 51 of the Constitution, which requires that an act shall relate to only one subject, and that this shall be expressed in the title; that it is in violation of section 59 of the Constitution, forbidding special legislation; that it is in violation of section 64 of the Constitution providing that the county seat of a county shall not be moved except upon a vote of two-thirds of the legal voters of the county voting at an election on that question; and that under sections 162 and 179 of the Constitution the city of Fulton can not use its funds for the purposes named. We are unable to see that any of these objections are maintainable. The subject expressed in the title of the act is the holding of circuit courts in counties in which there are towns more than seventeen miles from the county seat having a larger population than the county seat. Everything in the act relates to this subject. The expense of holding the court is germane to the subject expressed in the title of the act. (Jacobs v. L. & N. R. R. Co., 10 Bush, 263; Bierley v. Turnpike Co., 29 S. W., 874, 17 Ky. Law Rep., 36; Rumbley v. Hall, 107 Ky., 349, 54 S. W., 4; 21 Ky. Law Rep., 1071.)
*599The act is not special legislation within the meaning of section 59 of the Constitution. It applies to all counties in the State coming within the purview of its provisions.’ The fact, if it be a fact, that only one county in the State now falls within its provisions, is immaterial. There is now but one city of the first class in the State, and probably will not be for years. (Commonwealth v. Taylor, 101 Ky., 325, 19 Ky. Law Rep., 552, 41 S. W., 11.) It is unnecessary for us to determine whether the act would apply to the town of Corbin, in Whitley county, or the town of Grand Rivers, in Livingston county, or to any other town in the State. Whenever any town comes within the provisions of the act, it may take advantage of it, and it may be that the act will eventually be applicable to quite a number of towns.
The act does not change the county seat of the county. That remains at Hickman, as heretofore. The act simply allows the circuit court to be held at á place other than the county seat a part of the time. Such legislation has been in force in other counties of the State for a long time (Ky. Stats. 1903, sec. 980), and it is simply designed to secure public convenience. Section 64 of the Constitution refers to the removal of the county seat from one place to another, and was designed to prevent the struggles that frequently went on over this question when a majority vote merely was sufficient to move the county seat.
Section 162 of the Constitution forbids a municipality from paying any claim created against it under any agreement or contract made without express authority of law, and section 179 forbids a municipality lending its credit or appropriating any money to any corporation, association or individual. But these sections of the Constitution must be read in connection with section 156, which provides that the *600Legislature may by general law regulate the powers of the municipalities of the State. The Legislature has the authority to allow a city to incur a liability of this sort for the reason that under a state Constitution the General Assembly has all power except such as is in fact taken from it by the Constitution.
Judgment affirmed.